Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D20-1412
                      Lower Tribunal No. F04-22267
                          ________________

                          Cordero Otistroy Blair,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.


     Cordero Otistroy Blair, in proper person.

    Ashley Moody, Attorney General, and Linda Katz, Assistant Attorney
General, for appellee.


Before SCALES, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.